Title: To George Washington from Theodorick Bland, 19 June 1781
From: Bland, Theodorick
To: Washington, George


                        
                            Sr
                            Philadelphia June 19th 1781
                        
                        I was honord with your Excellencys favor enclosing a letter for the Govr of Virginia which was immediately put
                            into the hands of the President to be forwarded by an express that was to be dispatched the next day. We have not had any
                            very late official accounts from the Army or the Executive of our State; but from private intelligence we are informed
                            that the British Cavalry has under the Command of Tarleton made a very rapid and bold push up to Charlotteville where the
                            Legislature and executive were assembled the whole of whom were dispersed, and not less than eight of the Members of the
                            assembly taken by the Enemy, among whom advices say is Col. Jno. Simm of Hanover. it is also said by our officer from Genl
                            Greenes army who pass’d through Virginia and has been in Charlotteville since the above mentiond affair, that some Arms,
                            and a Small Quy of Powder fell into the hands of the Enemy, as did also the Printing Press. I imagine the Assembly must
                            before this time have assembled at Stanton, and tis to be hoped that experience will teach them to be better guarded
                            against an event so disgracefull, as well as so prejudicial in its consequences. Private letters also mention that Ld
                            Cornwallis was moving towards James River inclining upwards, tis supposed with an intention of making a strike at our
                            Stores & Magazines at the forke of James River. the Marquis is Said to be Seven thousand strong and is disposed to
                            Battle; these Sr are reports, but what Credit may be given to them I cannot say except to the event at Charlotteville
                            which I believe may be relied on. I am with the Greatest respect Sr Yr Excelly’s Most obedt Servt
                        
                            Theok Bland

                        
                    